[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED DECISION
This amended decision is being filed to correct the following: The first sentence in CONCLUSION should read as follows: "After review of the entire record, this Court finds the decision of the Rhode Island Department of Environmental Management, entering a Decision and Order nunc pro tunc, is not in violation of its statutory authority or made upon unlawful procedure.
The remaining contents of the decision filed on November 10, 2004 remain the same.